t c memo united_states tax_court michael s silver petitioner v commissioner of internal revenue respondent docket no filed date michael s silver pro_se c teddy li for respondent memorandum opinion goeke judge respondent determined income_tax deficiencies and additions to tax for the years and the years in issue as follows year deficiency a a a b a sec additions to tax sec sec dollar_figure dollar_figure dollar_figure big_number --- --- dollar_figure --- of the interest on year deficiency sec additions to tax penalties sec_6651 sec_6651 dollar_figure dollar_figure big_number --- dollar_figure dollar_figure --- --- unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner did not appear for trial thus because of petitioner’s failure to communicate with respondent or to appear for trial at the court’s baltimore maryland date trial session respondent moved to dismiss this case for lack of prosecution and for a default judgment as to the addition_to_tax for fraudulent_failure_to_file under sec_6651 respondent’s motion relies on facts and evidence deemed admitted by reason of default through the allegations in respondent’s answer and through deemed admissions under rule background at the time his petition was filed petitioner resided in maryland during and before the years at issue petitioner was a licensed attorney who did not actively practice law in the state of maryland on date petitioner filed a voluntary petition with the u s bankruptcy court for the district of maryland bankruptcy court under chapter of the bankruptcy code on date the bankruptcy court ordered petitioner to file his federal_income_tax returns for and on or before date petitioner failed to comply with the bankruptcy court’s order and no tax returns were filed for the through tax years on date petitioner’s bankruptcy case was converted to a chapter bankruptcy proceeding and petitioner was discharged in bankruptcy on date in date petitioner was employed by north american title co north american north american issued title insurance binders and policies for commercial and residential real_estate north american was required to maintain escrow accounts of settlement funds deposited and to maintain balances in these accounts sufficient to cover liabilities created by escrow transactions beginning around date and continuing to date petitioner devised a scheme to defraud and obtain money from buyers and sellers of residential real_estate their mortgage companies and title insurance_companies petitioner discovered that on one residential refinancing the mortgage company had funded a mortgage twice instead of repaying the excess from the escrow account as required petitioner diverted in excess of dollar_figure from the operating and escrow accounts of north american for his own use as a result of this diversion of funds north american was unable to pay its obligations from its escrow accounts such as taxes mortgages return of excess settlement funds and proceeds of sales and refinancings when the mortgage company discovered the double payment petitioner made false representations to avoid repayment petitioner received gross_income of approximately dollar_figure in from the diverted funds on date a federal grand jury in the u s district_court for the district of maryland returned a seven-count indictment against petitioner--five counts for wire fraud in violation of u s c section and two counts for willful failure_to_file income_tax returns in violation of sec_7203 in date petitioner was disbarred by the maryland state bar petitioner entered a plea of guilty in an agreement reached on date to one count of wire fraud and one count of willful failure_to_file an income_tax return for on date the district_court entered its judgment in a criminal case the judgment pursuant to said guilty plea the district_court dismissed the remaining counts on its own motion on date petitioner through his representative submitted to respondent’s revenue_agent delinquent federal_income_tax returns which included the tax years and petitioner failed to file a federal_income_tax return for the tax_year even though he timely filed an automatic_extension of time on date respondent issued a statutory_notice_of_deficiency for and and determined deficiencies of dollar_figure dollar_figure dollar_figure and dollar_figure respectively the deficiencies arose from respondent’s disallowance of certain partnership long- and short-term capital and other losses and the disallowance of some itemized_deductions petitioner claimed on his federal_income_tax returns however respondent did allow some standard and self-employment_tax deductions respondent also determined that petitioner was liable for additions to tax for negligence under sec_6653 for the tax_year additions to tax under sec_6653 for the tax_year and additions to tax for negligence or disregard of rules and regulations under sec_6653 for the tax_year an accuracy-related_penalty pursuant to sec_6662 for the tax_year an addition_to_tax for failure to pay under sec_6651 for the tax_year and a penalty for fraudulent_failure_to_file for the tax_year under sec_6651 on date petitioner filed a petition for redetermination of the deficiencies additions to tax and penalties the court served a notice setting case for trial and a copy of the court’s standing_pretrial_order on petitioner on date at petitioner’s address of record the notice stated that your failure to appear may result in dismissal of the case and entry of decision against you by letter dated date respondent mailed to petitioner a letter proposing a conference for date the letter further informed petitioner that should he fail to appear for trial he may be held liable for the full amount of the deficiencies additions to tax and penalties as set forth in the notice_of_deficiency petitioner failed to respond or appear 1since the time respondent’s pending motion was filed respondent has conceded the addition_to_tax for failure to pay under sec_6651 for the tax_year on date respondent served on petitioner informal_discovery including a request for production of documents written interrogatories and a request for admissions in these documents petitioner was asked to explain and describe his business relationships and to provide any and all evidence establishing petitioner’s interest and basis in such investments with fleet street associates bond street associates and butcher singer keystone venture i ltd lp for which petitioner claimed partnership and other losses on his delinquent federal_income_tax returns for the years in issue petitioner failed to respond to respondent’s requests on date we filed respondent’s request for admissions petitioner did not file a response within the 30-day period and consequently the requested admissions were deemed admitted under rule c before trial on date respondent served on petitioner his pretrial memorandum pursuant to the court’s standing_pretrial_order which included the date and time of the calendar call respondent informed petitioner that a motion to dismiss for lack of prosecution and for default judgment may be filed for failure to properly prosecute his case petitioner failed to respond on date respondent telephoned petitioner and left a message informing him of the date time and location of the calendar call and again reiterated the possible filing of the motion to dismiss petitioner failed to respond to respondent’s telephone messages this case was called at the court’s trial calendar in baltimore maryland on date petitioner did not appear file a pretrial memorandum submit a rule c statement in lieu of appearance or request a continuance at that time respondent filed the motion to dismiss as provided by rule b at the conclusion of the proceeding the court issued an order directing petitioner to show cause on or before date why respondent’s motion to dismiss should not be granted and a decision entered against petitioner determining deficiencies in tax additions to tax and penalties due in the amounts and for the years set forth in respondent’s motion to dismiss the court has received no response and the order was not returned due to a change_of address discussion a failure to properly prosecute rule b provides b dismissal for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court the court may dismiss a case at any time and enter a decision against the petitioner the court may for similar reasons decide against any party any issue to which such party has the burden_of_proof and such decision shall be treated as a dismissal in addition rule provides in part a attendance at trials the unexcused absence of a party or party’s counsel when a case is called for trial will not be ground for delay the case may be dismissed for failure properly to prosecute b failure of proof failure to produce evidence in support of an issue of fact as to which a party has the burden_of_proof may be ground for dismissal or for determination of the affected issue against that party the court may dismiss a case at any time and enter a decision against the taxpayer for failure properly to prosecute his case failure to comply with the rules of the court or for any cause that the court deems sufficient rule b mills v commissioner tcmemo_2007_270 stephens v commissioner tcmemo_2005_183 dismissal is appropriate where the taxpayer’s failure to comply with the court’s rules and orders is due to willfulness bad faith or fault see 82_tc_592 mccammon v commissioner tcmemo_2007_ curci v commissioner tcmemo_2005_273 in addition the court may dismiss a case for lack of prosecution if the taxpayer inexcusably fails to appear at trial and does not otherwise participate in the resolution of his claim rule a 97_tc_113 82_tc_413 affd without published opinion 772_f2d_910 9th cir curci v commissioner supra smith v commissioner tcmemo_2003_266 affd sub nom 103_fedappx_661 10th cir petitioner disregarded the court’s rules and standing_pretrial_order by failing to cooperate with respondent in preparing this case for trial documentation in the record demonstrates that respondent repeatedly requested petitioner to comply with respondent’s informal_discovery requests which petitioner rebuffed petitioner’s continuous refusal to meet respondent’s request for discovery made it impossible for the parties to exchange information conduct negotiations or prepare a stipulation of facts before trial petitioner failed to prepare and submit a pretrial memorandum before the scheduled trial session as required by the court’s standing_pretrial_order and failed to produce any documents relevant to his case in addition petitioner failed to appear at the scheduled trial session petitioner’s course of conduct throughout the proceedings demonstrated that these failures are due to petitioner’s willfulness bad faith or fault and we conclude that dismissal of this case is appropriate petitioner has failed to comply with the court’s rules and orders and has failed properly to prosecute his case see rollercade inc v commissioner supra pincite smith v commissioner supra petitioner is not eligible for the benefit of sec_7491 in the light of his failure to cooperate with reasonable requests of respondent for information and other matters respecting this case see sec_7491 accordingly we shall grant respondent’s motion to dismiss this case for lack of prosecution and for default judgment however because respondent has determined that petitioner is liable for additions to tax and a penalty pursuant to sec_7491 the burden of production is on respondent and we must determine whether respondent has satisfied his burden of production b burden of production sec_7491 provides sec_7491 penalties --notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title in order to satisfy his burden of production under sec_7491 the commissioner must produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 127_tc_200 affd 521_f3d_1289 10th cir 116_tc_438 once the commissioner meets his burden the taxpayer must come forward with sufficient evidence to persuade the court that the commissioner’s determinations are incorrect respondent determined that petitioner is liable for additions to tax under sec_6651 and f and a a a and b and a penalty under sec_6662 because petitioner contested his liability for the additions to tax and penalty in his petition respondent has the burden of production under sec_7491 to come forward with evidence that it is appropriate to hold petitioner liable for the additions to tax and penalty in addition respondent bears the burden_of_proof to establish fraudulent intent by clear_and_convincing evidence regarding sec_6651 see sec_7454 rule b sec_6651 addition_to_tax respondent determined that for petitioner is liable under sec_6651 for a dollar_figure addition_to_tax for fraudulent_failure_to_file sec_6651 imposes an addition_to_tax of up to percent of the amount of tax required to be shown on the return where the failure_to_file a federal_income_tax return is due to fraud to establish fraudulent intent the commissioner must prove that a taxpayer intended to evade a tax known or believed to be owed by conduct intended to conceal mislead or prevent the collection of tax 767_f2d_618 9th cir affg tcmemo_1983_249 252_f2d_56 9th cir the existence of fraud is a question of fact that must be considered on the basis of an examination of the entire record and the taxpayer’s entire course of conduct 92_tc_661 respondent’s burden of proving fraud can also be met by facts deemed admitted pursuant to rule c 77_tc_334 in the case of a default facts alleged by respondent in the answer are deemed to be true and judgment for respondent is proper if those facts are sufficient to show that petitioner fraudulently failed to file his tax_return for see 91_tc_1049 affd 926_f2d_1470 6th cir with respect to the addition_to_tax under sec_6651 the entry of a default judgment as a sanction under rule c has the effect of deeming admitted all of respondent’s factual and conclusory allegations relating to sec_6651 that are set forth in the answer smith v commissioner supra pincite since fraud can seldom be established by direct proof the requisite intent may be inferred from any conduct the likely effect of which would be to conceal mislead or otherwise prevent the collection_of_taxes the taxpayer knew or believed he owed 317_us_492 80_tc_1111 vogt v commissioner tcmemo_2007_209 courts have developed several objective badges_of_fraud including understatement of income inadequate records failing to file tax returns providing implausible or inconsistent explanations of behavior concealment of assets failing to cooperate with taxing authorities filing false forms w-4 employee’s withholding allowance certificate failing to make estimated_tax payments dealing in cash engaging in a pattern of behavior that indicates an intent to mislead and filing false documents vogt v commissioner supra see also 796_f2d_303 9th cir affg tcmemo_1984_601 cooley v commissioner tcmemo_2004_49 no single factor is necessarily sufficient to establish fraud however a combination of several of these factors may be persuasive evidence of fraud 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 this case involves numerous badges_of_fraud petitioner willfully failed to file an income_tax return under sec_7203 or make payment for the taxable_year petitioner failed to report substantial income for the tax_year petitioner attempted to conceal assets and income from a fraudulent scheme for which he was criminally indicted and pleaded guilty and petitioner failed to cooperate with respondent accordingly the court is granting a judgment by default for respondent with respect to the dollar_figure addition_to_tax under sec_6651 determined for the year for fraudulent_failure_to_file and willful negligence see 79_tc_132 affd per curiam on another ground 703_f2d_1063 8th cir sec_6653 additions to tax respondent determined that petitioner is liable for additions to tax for the tax_year for negligence of dollar_figure under sec_6653 and percent of the interest due on the portion of the underpayment attributable to negligence dollar_figure under sec_6653 respondent also determined an addition_to_tax for negligence of dollar_figure under sec_6653 for sec_6653 and a a and b imposes an addition to tax2 if any part of the underpayment is due to negligence or intentional_disregard_of_rules_and_regulations negligence is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 2the additions to tax under sec_6653 and b are for an amount equal to percent of the underpayment and an amount equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to negligence for the period beginning on the last date prescribed by law for payment of such underpayment and ending on the earlier of the date of the assessment of the tax or the date of payment marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and tcmemo_1964_299 85_tc_934 see 731_f2d_1417 9th cir affg 79_tc_714 to prevail on the issue of negligence taxpayers must prove that their actions in connection with the transaction were reasonable in the light of their experience and business sophistication avellini v commissioner tcmemo_1995_489 dister v commissioner tcmemo_1987_217 if a taxpayer is misguided unsophisticated in tax law and acts in good_faith we may conclude that he or she is not liable for the addition_to_tax for negligence 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_ 820_f2d_1464 9th cir on both his and form sec_1040 u s individual tax_return petitioner claimed partnership losses and long-term_capital_losses for and from fleet street associates and bond street associates however fleet street associates and bond street associates did not file federal_income_tax returns for the tax years or respondent provided redacted copies of irs tax transcripts which showed that no returns were filed by these partnerships for the tax years or respondent determined that petitioner was not allowed the claimed losses because petitioner failed to establish what his adjusted_basis was in these partnerships petitioner failed to establish that any loss was sustained or it was not established that the deduction was allowable as a deduction or loss under any section of the code thus respondent contends that petitioner has not provided evidence or demonstrated that his underpayment_of_tax was not due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax respondent also contends that petitioner did not have reasonable_cause or act in good_faith for the years at issue we agree and find that respondent has carried the burden of production and we sustain the additions to tax under sec_6653 a a and b for and sec_6662 penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 of dollar_figure for because the underpayment_of_tax was attributable to negligence sec_6662 imposes a penalty of percent of the portion of the underpayment_of_tax which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement_of_income_tax sec_6662 for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as a ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ neely v commissioner supra pincite quoting marcello v commissioner supra pincite criss v commissioner tcmemo_2002_62 a taxpayer will not be liable for a penalty under sec_6662 if he had reasonable_cause sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs emphasis added see 296_f3d_607 7th cir experience knowledge and education proviso was fatal to taxpayer who was attorney c p a and irs audit supervisor affg tcmemo_2000_20 emerson v commissioner tcmemo_2001_186 lawyer liable for accuracy-related_penalty for failing to keep adequate_records required by sec_6001 petitioner claimed on his form_1040 ordinary losses other sec_1231 losses and partnership losses nonpassive losses from fleet street associates and a short-term_capital_loss from the entity butcher singer keystone venture i ltd respondent provided a redacted copy of an irs tax transcript which showed that no return was filed by these partnerships for the tax_year thus the bases in these partnerships had not been substantiated and the losses were disallowed accordingly on the basis of the entire record and the deemed admissions the court finds that respondent has satisfied the burden of production with respect to the accuracy-related_penalty under sec_6662 imposed on petitioner for the taxable_year respondent has shown that petitioner failed to keep adequate books_and_records and negligently failed to report income in addition petitioner’s educational and professional background does not support an honest misunderstanding of facts and laws petitioner has not provided evidence or demonstrated that his underpayment_of_tax was not due to negligence or disregard of rules or regulations respondent contends that because petitioner has failed to introduce any evidence to indicate that he was not negligent petitioner has failed to meet his burden_of_proof we agree accordingly we sustain respondent’s determination that petitioner is liable for an accuracy-related_penalty under sec_6662 for the year of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
